FILED
                            NOT FOR PUBLICATION                            MAR 09 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: ROBERT HARRIS,                            No. 13-60000

               Debtor,                           BAP No. 11-1600


ROBERT HARRIS,                                   MEMORANDUM*

               Appellant,

  v.

BANK OF AMERICA NA, as successor
by merger to LaSalle Bank NA;
JPMORGAN CHASE & CO.;
CALIFORNIA RECONVEYANCE
COMPANY,

               Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Kirscher, Hollowell, and Dunn, Bankruptcy Judges, Presiding

                             Submitted March 5, 2015**
                                Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: MURPHY,*** GOULD, and TALLMAN, Circuit Judges.

      Debtor–Appellant Robert Harris appeals the bankruptcy appellate panel’s

(BAP) affirmance of the bankruptcy court’s dismissal of his third amended

complaint without leave to amend. We affirm.

      We “conduct[] an independent review of the bankruptcy court’s decision

without deferring to the BAP.” In re Sabban, 600 F.3d 1219, 1221 (9th Cir. 2010)

(internal quotations removed). We review a bankruptcy court’s decision on a

motion to dismiss de novo. In re Warren, 568 F.3d 1113, 1116 (9th Cir. 2009).

However, we review for abuse of discretion a denial of leave to amend by a

bankruptcy court. Ditto v. McCurdy, 510 F.3d 1070, 1079 (9th Cir. 2007). We

may affirm the BAP’s result on any ground supported by the record. See In re

Jones, 657 F.3d 921, 924 (9th Cir. 2011) (citing In re Leavitt, 171 F.3d 1219, 1223

(9th Cir.1999)).

      Harris, a pro se party below, argues that the bankruptcy court failed to

provide “wide latitude” when construing his pleadings. We reject this argument.

First, Harris failed to allege tender plausibly. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). An allegation of tender is required when asserting wrongful


        ***
             The Honorable Michael R. Murphy, Senior United States Circuit
Judge for the Tenth Circuit, sitting by designation.
                                           2
foreclosure and requesting a set aside order under California law. See Lona v.

Citibank, N.A., 202 Cal. App. 4th 89, 112 (2011) (tender is a “condition precedent”

to receiving a set aside order); In re Cedano, 470 B.R. 522, 529 (B.A.P. 9th Cir.

2012) (California courts require a defaulted borrower to allege tender to maintain a

cause of action “for irregularity in the [foreclosure] sale procedure.”). As the BAP

noted, the closest Harris came to alleging tender was when he alleged, under his

fraud claim, that he sought a new loan to pay off the old one. Even then, however,

Harris’ allegation did not account for California’s strict “tender rule” requirements,

including “do[ing] and offer[ing] everything that is necessary on [the borrower’s]

part to complete the transaction, and [that the borrower] must fairly make known

his purpose without ambiguity, and the act of tender must be such that it needs only

acceptance by the one to whom it is made to complete the transaction.” Gaffney v.

Downey Sav. & Loan Assn., 200 Cal. App. 3d 1154, 1165 (Ct. App. 1988)

(emphasis in original). Harris’ third amended complaint, even construed liberally

and with the “great leeway” typically given pro se litigants’ pleadings, see Brazil v.

United States Dept. of Navy, 66 F.3d 193, 199 (9th Cir. 1995), does not plausibly

allege facts that show he complied with California’s strict tender requirements.

The bankruptcy court properly dismissed Harris’ wrongful foreclosure claim and

request for a set aside order.


                                           3
      Second, Harris’ fraud claim does not satisfy the heightened pleading

requirement of Rule 9(b) of the Federal Rules of Civil Procedure, which requires a

party to “state with particularity the circumstances constituting fraud . . . .” Fed. R.

Civ. P. 9(b). Even though Harris filed his adversary proceeding complaint pro se,

he must still “follow the same rules of procedure that govern other litigants.”

Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997) (quoting

King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987)) (internal quotations removed).

Even giving Harris “great leeway” in that context, his fraud claim fails to allege

sufficiently the required “time, place, and specific content of the false

representations as well as the identities of the parties to the misrepresentation,”

even in rudimentary form. Sanford v. MemberWorks, Inc., 625 F.3d 550, 558 (9th

Cir. 2010). The bankruptcy court properly dismissed Harris’ fraud claim.

      Harris also argues that “[l]eave to amend must be granted unless it is clear

that the complaint’s deficiencies cannot be cured by amendment” and that “[i]t is

not clear in this case that the complaint’s deficiencies could not be cured by

amendment.” Further, Harris argues that the bankruptcy court “did not provide

written findings to act as guidance for Harris” so that he could amend his

complaint for a third time to survive dismissal. We reject these arguments.




                                           4
      Contrary to Harris’ first argument, four factors determine whether a denial

of leave to amend is an abuse of discretion: (1) bad faith; (2) undue delay; (3)

prejudice to the opposing party; and (4) futility of amendment. Ditto v. McCurdy,

510 F.3d 1070, 1079 (9th Cir. 2007). As to futility, the bankruptcy court gave

Harris three opportunities to draft a satisfactory complaint after he failed the first

time. While Harris added and dropped claims throughout his complaint-drafting

process, he settled on three claims for the fourth and final version—fraud,

wrongful foreclosure, and a request for a set aside order. But Harris had

maintained these claims in the previous iterations of his complaint that the court

had held inadequate. The bankruptcy court did not abuse its discretion in

dismissing Harris’ third amended complaint without granting leave to amend,

because after seeing several failed versions of the complaint, the bankruptcy court

reasonably concluded that Harris would not be able to cure his claims’ deficiencies

by amendment.

      That Harris proceeded pro se does not change our conclusion. Although pro

se litigants receive “great leeway” when a court construes their pleadings, opposing

parties are still entitled to a “minimum threshold” informing them of what they

allegedly did wrong. Brazil, 66 F.3d at 199. Harris’ third amended complaint was

deficient, but he argues that a pro se litigant is entitled to some form of guidance


                                            5
from the bankruptcy court in order to draft a satisfactory complaint. Harris cites no

authority for this principle and we can find none. Harris did not meet the

“minimum threshold” of giving notice of valid claims to the opposing parties. The

bankruptcy court did not help Harris draft his complaint, but nonetheless we

conclude that the court’s several grants of leave to amend, as well as its

reinstatement of Harris’ adversary proceeding after at first dismissing it for failure

to prosecute, support the conclusion that the bankruptcy court gave “great leeway”

to Harris, fairly entertained his pro se advocacy efforts, and correctly evaluated the

deficiencies of Harris’ prior complaints that were considered and rejected.

      AFFIRMED.




                                           6